       Case 1:17-md-02800-TWT Document 849 Filed 10/10/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


IN RE EQUIFAX, INC. CUSTOMER                    MDL DOCKET NO. 2800
DATA SECURITY BREACH                            1:17-md-2800-TWT
LITIGATION
                                                CONSUMER TRACK
Adams v. Equifax Inc.,
1:19-cv-03682-TWT (N.D. Ga.)


   NOTICE OF POTENTIAL INTRADISTRICT TAG-ALONG ACTION

      Pursuant to Rule 7.2(a) of the United States Judicial Panel on Multidistrict

Litigation (“JPML”) and Section 14 of Case Management Order No. 2 (Dkt. No.

87, “CMO-2”) in the above-referenced MDL proceeding, Defendant Equifax Inc.

(“Equifax”) hereby notifies the Court of the following potential tag-along action

filed by pro se Plaintiff Adams in the Northern District of Georgia:

   • Adams v. Equifax Inc., 1:19-cv-03682-TWT (N.D. Ga.)

This action arises out of the data security incident Equifax announced on

September 7, 2017, and involves similar factual and legal issues as the related

cases pending before the Court in the Consumer Track of the MDL proceeding. A

copy of the Complaint filed in the related action is attached as Exhibit A.

      Accordingly, Equifax respectfully requests that the action be included with

the other related cases in the Consumer Track of the MDL. See CMO-2 at Section


                                          1
       Case 1:17-md-02800-TWT Document 849 Filed 10/10/19 Page 2 of 3




14 (directing that related action shall be consolidated in the MDL if no party

objects to intradistrict transfer within seven (7) days). Equifax further requests

that, upon transfer to the MDL proceeding, Plaintiff’s action be administratively

closed in accordance with Section 3 of CMO-2 and the Orders entered by the MDL

Court on February 20, 2019 (Dkt. No. 567) and March 13, 2019 (Dkt. No. 639).

      Respectfully submitted this 10th day of October, 2019.


                                        /s/ S. Stewart Haskins II
                                        KING & SPALDING LLP
                                        David L. Balser
                                        Georgia Bar No. 035835
                                        Phyllis B. Sumner
                                        Georgia Bar No. 692165
                                        S. Stewart Haskins II
                                        Georgia Bar No. 336104
                                        Elizabeth D. Adler
                                        Georgia Bar No. 558185
                                        John C. Toro
                                        Georgia Bar No. 175145
                                        1180 Peachtree Street, N.E.
                                        Atlanta, Georgia 30309
                                        Tel.: (404) 572-4600
                                        Fax: (404) 572-5140
                                        dbalser@kslaw.com
                                        psumner@kslaw.com
                                        shaskins@kslaw.com
                                        eadler@kslaw.com
                                        jtoro@kslaw.com

                                        Counsel for Defendant Equifax Inc.



                                        2
       Case 1:17-md-02800-TWT Document 849 Filed 10/10/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

         I hereby certify that on October 10, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record. I have also caused a

copy of the foregoing to be served upon pro se Plaintiff Adams via U.S. Mail,

postage prepaid, and addressed as follows:

      Douglas Emery Adams
      519 Colgate Drive
      Allen, TX 75013

                                                      /s/ S. Stewart Haskins II
                                                      S. Stewart Haskins II
